Fourth Court of Appeals
                                San Antonio, Texas
                                       April 29, 2015

                                    No. 04-15-00197-CR

                                Michael S. EISENHAUER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR0043
                       Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 29, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk